Citation Nr: 1014152	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of an Achilles tendon injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1985.

This matter is before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.  The 
case was later transferred to the RO in New York, New York.


FINDINGS OF FACT

1.  The Veteran's injury to the right Achilles tendon is 
characterized by marked limitation of motion of the ankle.  
There is no evidence of ankylosis.

2.  The Veteran has a diagnosis of PTSD.

3.  There is no corroboration of the Veteran's claimed in-
service stressors.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent rating 
for an injury to the right Achilles tendon have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5271(2009).

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a letter dated May 
2007, prior to the date of the issuance of the appealed 
rating decision.

The Board further notes that, in the May 2007 letter, as well 
as in a June 2008 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


I.  Entitlement to a rating in excess of 20 percent for an 
Achilles tendon injury.

By a rating decision dated October 1985, the RO granted 
service connection for an Achilles tendon injury, effective 
May 4, 1985.  By a February 2005 rating decision, the RO 
granted an increased rating of 20 percent for the Veteran's 
Achilles tendon injury, effective December 15, 2004.  In 
December 2006, the Veteran submitted a claim for an increased 
rating asserting that the pain in his foot had worsened.  An 
August 2007 rating decision continued the Veteran's 20 
percent rating.  

The Veteran submitted VA treatment records dated October to 
November 2006.  A November 2006 record noted constant 
stiffness in the right ankle, worsening over the last four 
years.  A December 2006 record noted pain on flexion and 
extension of the right ankle.  A separate December 2006 
record indicated musculoskeletal weakness in the right lower 
extremity secondary to a tendoachilles tear.  

X-rays dated December 2006 showed no significant bone 
abnormality, with no evidence of fracture, dislocation or 
significant arthorpathy.

Records dated March to May 2007 revealed complaints of right 
foot and ankle pain.  An April 2007 record noted complaints 
of chronic right heel pain secondary to a ruptured right 
Achilles tendon.  The Veteran reported that he had pain in 
his foot when he stood all day and had not worked since 2004 
due to his right heel pain.  An assessment of symptomatic 
chronic right heel pain was provided.  A May 2007 podiatry 
noted musculoskeletal weakness in the right foot.

The Veteran was afforded a VA examination of the right ankle 
in June 2007.  The examiner noted that the Veteran ruptured 
his Achilles tendon in 1982 for which he was treated by on-
operative therapy and casting.  The Veteran reported using a 
heel lift of a half inch in his shoes due to the rupture.  
Examination revealed decreased range of motion in the right 
ankle with dorsiflexion to 10 degrees and plantar flexion to 
40 degrees.  A diagnosis of right Achilles tendonitis with 
slight decreased length of the lower extremity on the right, 
and intermittent pain in the right lower extremity was 
provided.  

VA treatment records dated April 2008 to June 2009 reflected 
continued complaints of persistent Achilles tendon pain.  A 
May 2008 record noted significant tenderness along the right 
Achilles and tip of the heel and pain on passive 
dorsiflexion.  

The Veteran was afforded another VA examination in June 2009.  
The Veteran complained of right ankle and heel pain, 
stiffness, weakness, locking, and giving way.  The Veteran 
reported that he used a single axis cane and occasionally a 
CAM walker due to chronic pain.  The Veteran also stated that 
he could not work in his occupation as a truck driver due to 
pain in his right foot.  Examination revealed tenderness and 
some swelling.  There was no gross deformity of the ankle.  
Flexion was limited to 0 degrees, and plantar flexion was to 
20 degrees.  Examination was limited due to pain.  The 
Veteran was able top walk 200 to 400 feet using a single axis 
cane with an antalgic gait.  The examiner noted that a MRI 
done in 2007 revealed a fusiform enlargement with some 
heterogeneous change in the Achilles with chronic 
tendionpathy.  There was no acute tendon rupture.  A 
diagnosis of chronic right ankle pain syndrome with limited 
dorsiflexion and Achilles tendinitis was provided.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ankle disability 
(Achilles tendon) warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran is currently rated at 20 percent for a right 
ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 for limitation of motion.  Under Diagnostic Code 5271, a 
10 percent rating is assigned for moderate limitation of 
ankle motion.  Marked limitation of ankle motion warrants a 
20 percent evaluation.  Normal range of motion for the ankle 
is 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  As the Veteran is 
already rated at the maximum level under Diagnostic Code 
5271, a higher rating is not warranted.  

Additionally, there is no evidence of ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or malunion 
of os calcis or astragalus.  As such, a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, or 5273.)

The Board is aware of the Veteran's complaints of pain and 
stiffness in his ankles.  There is however, no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

Finally, the Board does note that the record reflects 
complaints that the Veteran's service-connected Achilles 
tendon injury has resulted in interference with employment.  
Therefore, a referral of a claim for a total rating due to 
individual unemployability (TDIU) is necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  
As such, a claim for TDIU is referred back to the RO for 
further development. 

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for a right 
shoulder tendonitis.  The Board must also find that the 
preponderance of the evidence is against the claims for a 
rating in excess of 10 percent for lumbar sprain prior to 
April 7, 2008, as well as for a rating in excess of 20 
percent for lumbar sprain after April 7, 2008; the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD related to his active 
service.  Specifically, he reported that while he was in boot 
camp at Parris Island, sometime around July 1977, about 10 
guys caught him while he was sleeping.  The Veteran stated 
that they put a blanket over his head and urinated on him.  
This continued for 10 to 15 minutes.  Afterwards, his bed and 
bedclothes were wet.  He reported it to his commanding 
officer, but was told to "take it like a man."  The Veteran 
also reported other incidents in which shaving cream was 
sprayed into his locker, and ketchup into his toothpaste.  
Finally, the Veteran stated that a bunch of guys held him 
down in the shower while one other soldier fondled him.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, as in the Veteran's case, the claimant did not 
serve in combat, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

Service treatment records were silent to any treatment for, 
or diagnosis of any psychiatric disorder, including PTSD.  A 
report of medical history and examination upon entrance into 
service, dated February 1977, noted a normal psychiatric 
state with no complaints of depression, excessive worry or 
trouble sleeping.  A report of medical history and discharge 
examination dated April 1984 similarly noted a normal 
psychiatric state.

Personnel records indicated that the Veteran served as a 
Rifleman and as a Marksmanship Instructor during active duty.  

Post service treatment records dated March 1999 to February 
2005 reflected treatment for polysubstance abuse, depression, 
alcohol dependence, and personality disorder.  An April 2003 
PTSD assessment was negative.  A December 2004 record 
indicated an axis I diagnosis that included a diagnosis of 
rule out PTSD.

October 2006 records from the Social Security Administration 
(SSA) indicated that the Veteran currently receives 
disability benefits for mood and affective disorders.

VA records dated October to December 2006 showed that the 
Veteran participated in a PTSD residential program for 
symptomatic PTSD with depression, anxiety, and sleep 
disturbance.  A November 2006 record noted diagnoses for 
PTSD, alcohol and cocaine dependence, and dysthymia.  A 
November 20006 noted that the Veteran reported witnessing a 
friend being hit and killed by a train.  The psychologist 
noted that the Veteran reported symptoms typically associated 
with PTSD including impaired sleep, nightmares, intrusive 
thoughts, acute anxiety, startle response, avoids crowds, 
self-isolation, hypervigilance, and intense anger.  It was 
noted that the Veteran was never before treated for PTSD.  A 
December 2006 record indicated that the Veteran reported 
childhood sexual trauma in addition to his military 
experiences.  

An April 2007 letter from a treating psychiatrist noted that 
the Veteran's symptoms of PTSD appeared to be related to 
incidences with took place during his military service.  The 
Veteran reported two experiences in which he was physically 
and sexually assaulted.  The Veteran described an incident in 
which he was attacked by his peers while sleeping and 
urinated on.  The other incident he reported was when he was 
approached in the shower and sexually assaulted (fondled) by 
peers that proceeded to make fun of him.  The psychiatrist 
noted that the incidents that the Veteran reported appeared 
to have had a negative impact on his ability to establish and 
maintain appropriate relationships.  

Subsequent VA treatment records reflected continued treatment 
for PTSD, substance abuse, and other psychiatric symptoms.

The Veteran also submitted numerous statements from family 
members, including his brother, sisters, and nieces.  The 
Veteran's family indicated that something happened to the 
Veteran during his active service, because prior to his 
enlistment, he was personable, energetic, and outgoing with 
many friends.  However, upon his discharge, the Veteran went 
into a deep depression, and was withdrawn, less outgoing and 
avoided family events.  As a result of his depression, the 
Veteran ultimately turned to drugs.

The Board notes that the Veteran has received treatment for a 
diagnosis of PTSD related to his reported stressors.  
However, the Veteran's claimed stressors must be verified.  
See Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Unfortunately, while 
the Veteran reported stressors in his above-mentioned 
psychological records, statements, and hearings, the 
diagnoses of PTSD were based on information which has not 
been corroborated.  Review of the Veteran's personnel file 
and service treatment records are silent to any documented 
behavior changes as a result of the reported stressors. The 
lay statements submitted on the Veteran's behalf do not speak 
to specific events or offer any detail as to the claimed 
stressors.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to a diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of an Achilles tendon injury is denied.

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


